Name: Commission Regulation (EEC) No 49/82 of 11 January 1982 amending for the fourth time Regulation (EEC) No 3183/80 in relation to the use of old licence forms for import and export licences and advance-fixing certificates for agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity
 Date Published: nan

 12. 1 . 82 Official Journal of the European Communities No L 7/7 COMMISSION REGULATION (EEC) No 49/82 of 11 January 1982 amending (or the fourth time Regulation (EEC) No 3183/80 in relation to the use of old licence forms for import and export licences and advance-fixing certificates for agricultural products down in Regulation (EEC) No 3183/80 ; whereas that measure should therefore be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1949/81 (2), and in particular Articles 12 (2), 15 (5), 16 (6) and 24 thereof and the corresponding provisions of the other Regulations on the common organization of markets in agricultural products, Whereas Commission Regulation (EEC) No 3183/80 of 3 December 1980 (3), as last amended by Regulation (EEC) No 3392/81 (4), replaced Regulation (EEC) No 193/75 (^ and amended the forms in Annex I to that Regulation ; whereas Regulation (EEC) No 3183/80 made provision inter alia as a transitional measure applicable until 31 December 1981 for the issue of import and export licences and advance-fixing certifi ­ cates and extracts from such licences and certificates on the forms in use on 31 December 1980 ; Whereas the technical reasons for which this measure was adopted will still be valid after the period laid In point (b) of Article 46 of Regulation (EEC) No 3183/80, '31 December 1981 ' is replaced by '31 December 1982'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 January 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . O OJ No L 198 , 20 . 7 . 1981 , p . 2 . 3 OJ No L 338 , 13 . 12 . 1980, p . 1 . 0 OJ No L 341 , 28 . 11 . 1981 , p . 30 , 0 OJ No L 25, 31 . 1 . 1975, p . 10 .